DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A controller that is applied to a drive system for a vehicle,
the drive system comprising:
…
the controller being configured to determine that the battery has be degraded, based on a difference between a first start-up voltage of the battery and a second start-up voltage of the battery being larger than a preset degradation determination threshold,
wherein the first start-up voltage of the battery is measured by the voltage sensor when the starter is driven at a first time, and the second start-up voltage of the battery is measured by the voltage sensor when the starter is driven at a second time that is different than the first time.”

The examiner thanks the applicant’s representative provided a detail explanation about the claimed invention during the interview on 02/22/2021.  Based on the interview, Remark the system would calculate the difference between two detected voltage values, and compared the difference with a threshold to decide whether the battery is degradation or not.

After reviewing the Remark and the claimed language, the examiner considered Sato (US2016/0290270 A1) fails to fully teach the limitations of Claim 1.  In Sato, the reference teach the system will know the degradation of the battery based on the detected voltage directly and compared with a threshold value (Sato, Fig. 11, Paragraphs 58-61), which is different than the claimed limitation.  Therefore, Sato fails to teach all the limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach “the system would calculate the difference between two detected voltage values, and compared the difference with a threshold to decide whether the battery is degradation or not.”  Therefore, Claim 1 is allowed.

Claims 2-5 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747